Lupiano, J. (dissenting).
Officer Bellistri, trained and experienced in narcotics police work, together with fellow Officer James Wood, observed, from a post selected by them as affording adequate concealed surveillance advantage, defendant and his companion stop directly across the street from them in front of an unused school yard. After stopping, defendant and his companion looked up and down the street. The companion, one Jones, then took a bundle of glassine envelopes out of his pocket and handed it to the defendant who, while placing the bundle in his right pocket, continued to look up and down the street. Two further and similar exchanges of bundles of glassine envelopes followed successively. Officer Bellistri was cognizant of the fact that such envelopes are used to package heroin, and upon completion of the exchanges and as defendant and his companion were endeavoring to leave this area, Officer Bellistri arrested defendant while Officer Wood arrested Jones. In searching the defendant after his arrest, Bellistri found 31 glassine envelopes containing heroin and a small quantity of cocaine.
Of course, the mere passing of a glassine envelope, the contents of which might be suspected by the police to contain narcotics, does not establish probable cause to arrest (see People v Goss, 67 AD2d 876). However, the totality of circumstances illustrated by the foregoing narration of facts as accepted by the hearing court on defendant’s motion to suppress, mandates an affirmance herein.
"In addition to the officer’s observation of 'a quantity’ of glassine envelopes, a 'telltale sign of heroin’ (People v Corrado, 22 NY2d 308, 313; see, also, United States v Mont, 306 F2d 412, 414, cert den 371 US 935; United States v Moon, 351 F2d 464, 465, cert den 383 US 929), it was found that the arresting officer was trained and experienced in narcotics police work (People v Valentine, 17 NY2d 128)” (People v Alexander, 37 NY2d 202, 203-204).
In contrast to the mere passing of a glassine envelope, the police surveillance team observed the repeated passing of a *126quantity of glassine envelopes, coupled with furtive actions* on the part of defendant and his companion in an area known for the high incidence of narcotics activity.
As aptly stated by the hearing court on defendant’s motion to suppress: "[I]n viewing the totality of the circumstances * * * there was probable cause for the arrest. The observation of the officers experienced in narcotics arrest made in a high crime area, a high narcotics traffic area bolstered by testimony of furtive actions on the part of these defendants set forth in sufficient quantity those criteria that are to be observed by the Court * * * The Court finds, as the fact * * * that on the day in question these defendants were observed engaging in suspicious conduct at a location then under observation by Bellistri and Wood; that conduct being the furtive exchange on three separate occasions within a matter of seconds of items believed by the officer at that time to be glassine envelopes containing heroin and in the process of the exchange and immediately thereafter, looking up and down the street to determine whether they were being observed or not * * * a reasonable man making these observations would have' probable cause to believe that illegal conduct was then and there afoot * * * [T]he totality of the circumstances justified the officers pursuing, arresting and searching these defendants and seizing the contraband.”
In defining "probable cause,” CPL 70.10 (subd 2) provides in pertinent part: " 'Reasonable cause to believe that a person has committed an offense’ exists when evidence or information which appears reliable discloses facts or circumstances which are collectively of such weight and persuasiveness as to convince a person of ordinary intelligence, judgment and experience that it is reasonably likely that such offense was committed and that such person committed it.” Case law declares: "Probable cause exists where 'the facts and circumstances within their [the officers] knowledge and of which they had reasonable trustworthy information [are] sufficient in themselves to warrant a man of reasonable caution in the belief that’ an offense has been or is being committed. Carroll v. *127United States, 267 U. S. 132, 162.” (See, also, People v Oden, 36 NY2d 382, 384.) It is self-evident that "[i]n dealing with probable cause * * * as the very name implies, we deal with probabilities. These are not technical; they are the factual and practical considerations of everyday life on which reasonable and prudent men, not legal technicians, act” (Brinegar v United States, supra, p 175).
The majority in isolating the factors that go into the probable cause mix have rejected each factor singly and thereby conclude that probable cause has not been demonstrated, driving the point "home” with the observation that "[o]ne hundred times nothing still multiplies out to a product of nothing.” In rebuttal, I cite the statement of the nature of probable cause found in United States v Davis (458 F2d 819, 821): "The contours and salient principles of probable cause have been faithfully catalogued in a surfeit of decisional law. Probable cause exists when known facts and circumstances are sufficient to warrant a man of reasonable prudence in the belief that an offense has been or is being committed * * * A significantly lower quanta of proof is required to establish probable cause than guilt * * * Probable cause does not emanate from an antiseptic courtroom, a sterile library or a sacrosanct adytum, nor is it a pristine 'philosophical concept existing in a vacuum,’ * * * but rather it requires a pragmatic analysis of 'everyday life on which reasonable and prudent men, not legal technicians, act’ * * * It is to be viewed from the vantage point of a prudent, reasonable, cautious police officer on the scene at the time of the arrest guided by his experience and training * * * It is 'a plastic concept whose existence depends on the facts and circumstances of the particular case’ * * * Because of the kaleidoscopic myriad that goes into the probable cause mix 'seldom does a decision in one case handily dispose of the next’ * * * It is however the totality of these facts and circumstances which is the relevant consideration * * * Viewed singly these factors may not be dispositive, yet when viewed in unison the puzzle may fit.” It should be sufficient to note that "[t]here is no war between the Constitution and common sense” (Mapp v Ohio, 367 US 643, 657).
Further, the objective standard embraced within "probable cause” considers as a factor, inter alia, the experience and expertise of the officer making the search or arrest.
"What constitutes 'probable cause’ for searches and seizures *128must be determined from the standpoint of the officer, with his skill and knowledge, rather than from the standpoint of an average citizen under similar circumstances” (People v Symmonds, 18 Ill App 3d 587, 596; see, also, United States v Davis, supra).
It should also be noted that the mere fact than an innocent explanation for the activity of the defendants herein may be imagined is not enough to defeat the probable cause showing when the "succession of superficially innocent events has proceeded to the point where a prudent man could say to himself that an innocent course of conduct was substantially less likely than a criminal one” (United States v Martin, 509 F2d 1211, 1213; United States v Patterson, 492 F2d 995, 997).
Accordingly, the judgment, Supreme Court, New York County (F. Alexander, J., at suppression hearing; Cropper, J., at plea and sentence), rendered March 9, 1978, convicting defendant, on his plea of guilty, of criminal possession of a controlled substance in the third degree (Penal Law, § 220.16), should be affirmed.
Bxrns, J. P., concurs with Markewich, J.; Fein, J., concurs in a separate opinion; Lupiano and Sullivan, JJ., dissent in an opinion by Lupiano, J.
Judgment, Supreme Court, New York County, rendered on March 9, 1978, reversed, on the law, defendant-appellant’s plea of guilty vacated, the motion to suppress granted, and the indictment dismissed.

 The term "furtive” is used in the generic sense of stealth, i.e., a method of procedure accompanied by efforts at concealment. The transactions engaged in by defendant and his companion were accompanied by repeated glances up and down the street, indicative to an experienced police officer employing reason and common sense that defendant and his companion wished to assure themselves that they were unobserved and that the transactions would remain known only to themselves, i.e., it would be their "secret.”